DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 3/6/20 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Van Weimeersch et al. (US 2013/0249682) in view of Wahlberg et al. (US 2019/0339926).
Re claim 1 and 11, Van Weimeersch et al. discloses an in-vehicle wireless charging for a mobile device having, inter alia, a wireless inductive charger 30 having a power transmitter coupled to a charging area 24 for charging a mobile device 25 located in the charging area 24 (para 34), a detection circuit 217 (para 36-39, 60) having a proximity sensor 32 (para 35-36) to detect foreign objects that disturb power transmission in the charging area and to provide a signal.  However Van Weimeersch does not disclose a controller to allow continued charging for a period of time during vehicle shut-off.  Having a temporary reserved or aux power to power accessories such as a radio or a power outlet for a short period of time when the engine is off is well-known in automotive art.  The disclosure of Wahlberg exemplifies such known feature (para 162).  Therefore it would have been obvious to have configured the charger of Van Weimeersch to provide temporary power for a short period of time even when the 
Re claims 2 and 12, Van Weimeersch discloses mat or tray having inductive coils and proximity sensors (mid para 34, 36).  However the sensors are not disclosed as inductive.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have employed any type of sensors including the claimed sensors, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Re claims 3 and 13, the references do not mention the sensor is laid out in a pattern within an insulated substrate of the mat.  However having a particular pattern for laying out the sensors would allow for a more customized detection.  It would have been obvious to have laid out the sensor in any particular pattern included the claimed pattern since such modification would have involved a mere change in pattern maskings.  Such modification is generally recognized as being within the level of ordinary skill in the art.
Re claims 4, 14 and 21, the references do not mention the mat or tray being grounded and completely covered the support surface.  Having the mat grounded would prevent short-circuiting the charger should mishaps occurred.  Having the mat or tray covered the entire support area would maximize the charging surface.  It would have been obvious to have grounded the mat and to cover the entire support area to maximize the charging surface.
Re claims 5-7, 15-17 and 21-24, the references are silent on the specific type of sensors (i.e. resonant flat transformers and inductive; two-coils, interleaved coils etc).  It 
Re claims 8 and 18, the references do not disclose the type of wireless charging software being Qi standard.  However, most if not all wireless chargers in today automobiles are Qi standard.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have employed Qi standard charging, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Re claims 9, 10, 19 and 20, the references are silent on having solid state switches to shut down the power to the sensors.  Having the ability to shut down the sensors would conserve vehicle battery when the charger is not being used and using solid state switches would allow for a quicker switch rate and be more reliable.  It would have been obvious to have configured the switches to turn on/off the sensors in order to prolong the life of the sensors when the charging area is not being used.
Re claims 25-27, the references are silent on the shape and material of the substrate.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected any appropriate material and shape for the substrate, since it has been held to be within the general skill of a worker in the art to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
LEE (US 2018/0198313) and Salter et al. (US 2018/0056887) both teach wireless charger built into the vehicle dash or center console to charge mobile devices.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087